IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAYMOND HAYNES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1772

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 17, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Andy Thomas, Public Defender, Kathleen Stover, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and WINSOR, JJ., CONCUR.